Case 1:15-cr-00356-JFK Document 114 Filed 02/24/21 Page 1 of 1

Probation Form No, 35 Report and Order Terminating Probation /
(1/92) Supervised Release
Prior to Original Expiration Date

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

v. Docket Ne, 0208 1:15CR00356

George Monsanto

On August 23, 2019, the above-named individual was placed on Supervised Release for a
period of three (3) years. He has complied with the rules and regulations of Supervised Release
and is no longer in need of supervision. It is accordingly recommended that George Monsanto be
discharged from Supervised Release.

Respectfully submitted,

Bh by Lobut-L. Uebsh
- Robert L. Walsh

Ty U.S. Probation Officer

   
   

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

Date this 24 > day of Fehrieary , 20 * (

Pe John F. Keenan
Senior U.S. District Judge

 
